Title: To George Washington from Thomas Johnson, 9 July 1779
From: Johnson, Thomas
To: Washington, George


        
          Sir
          In Council Annapolis 9th July 1779
        
        Your circular Letter of the 22d of May, in great Measure, occasioned a Call of our Assembly which is to meet the 15th Inst. We have to regret that Congress did not earlier make their Requisition on the States to fill up their Quotas of Troops and that Cloathing was not, we suppose could not be, sent with the Recruiting Officers. We have not been altogether without Success, tho’ it is much short of our Wishes.

Your letter of the 28th May came to Hand only the 2d Inst. inclosed is a Confirmation of the Officers who were the Subject & Occasion of it. There have been some few Applications to us for Appointments in the Maryland Line, such as from Recommendations we were satisfied would do Credit to it, we have gratified. We are with the greatest Regard &ca.
        
          T.J.
        
      